Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending. 
Priority
Instant application 17192129, filed 03/04/2021 claims priority as follows:

    PNG
    media_image1.png
    77
    420
    media_image1.png
    Greyscale
.
Information Disclosure Statements
All references from the IDS received 5/19/2021 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 8/31/2022, Applicant elects group II, claims 16-20.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-15 are withdrawn as not reading on an elected group.
After reconsideration, the specie election is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of U.S. Patent No. 10781221 (“the ‘221 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘221 patent teach a method of forming a N-Si silyl bond using a hydrosilane or hydrosiloxane and at least one hydroxide wherein the mixture is free of added transitional metal species.  The dependent claims of the ‘221 patent teach overlapping amines structure, overlapping hydrosilane structure (claim 9-16 for example), overlapping bases including sodium and potassium hydroxide (claims 19-20 for example), and being free of crown ethers for example (claim 23 of the ‘221 patent).  Further, claim 22 of the ‘221 patent explicitly teaches potassium tert-butoxide.  Instant claim 1 is a combination of claims in the ‘221 patent. 

Claims 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of U.S. Patent No. 10995105 (“the ‘105 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘105 patent teach a method of forming a N-Si silyl bond using a hydrosilane or hydrosiloxane and at least one hydroxide wherein the mixture is free of added transitional metal species.  The dependent claims of the ‘105 patent teach overlapping amines structure, overlapping hydrosilane structure, overlapping bases including sodium and potassium hydroxide, and being free of crown ethers for example.  Further, the ‘105 patent explicitly teaches potassium tert-butoxide.  Instant claim 1 is a combination of claims in the ‘105 patent. 

Art Made of Record but not Applied
Mitsudome et al. (Mitsudome et al. Chem. Eur. J. (2015) 21(8) 3202-3205, made of record on the IDS) is close art.  Mitsudome teaches that N-silyl heterocycles are prepared by dehydrogenative condensation of aromatic amines such as the following:

    PNG
    media_image2.png
    471
    325
    media_image2.png
    Greyscale
.
The reference fails to teach the use of hydroxide or alkoxide as the base and further the reference fails to teach the absence of a transition metal.
The reference teaches overlapping structural scope, but the instant application provides and improved method wherein no transition metal is required and a specific base of sodium hydroxide, potassium hydroxide, sodium alkoxide, or potassium alkoxide is required.  The art fails to teach or suggest this transformation with the reagents and conditions of the instant claims.  There is no teaching, suggestion, or motivation to modify the art to arrive at the instant claims.  

Claim Objection
Claim 16 is objected to because of the following informalities:  The claim should be able to stand alone.  The claim depends from claim 1, but should be capable of standing alone because there is no right to rejoinder of a product claim when the method is elected.  Further, the claim should include the limitations of Formulas IA and/or IIA.  Appropriate correction is required.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 17-20 require the additional step of reacting (IA) or (IIA) fluoride isotopes.  The claims of the double patenting rejections fail to teach this additional step. 

Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622